Order entered October 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01082-CV

                           IN THE INTEREST OF X.A.S., A CHILD

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 86621

                                             ORDER
       Before the Court is appellant’s October 7, 2019 motion to extend the time to file her brief

on the merits. We GRANT the motion and extend the time to October 28, 2019. We caution

appellant that further requests for extension in this accelerated appeal involving the termination

of appellant’s parental rights will be strongly disfavored.




                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE